       Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 1 of 42




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                   )
JUDICIAL WATCH, INC.,              )
                                   )
             Plaintiff,            )
                                   )     Civil Action No. 12-2034-RBW
                     v.            )
                                   )
U.S. DEPARTMENT OF STATE,          )
                                   )
             Defendant.            )
                                   )



  PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR DISCOVERY PURSUANT
       TO RULE 56(d) OF THE FEDERAL RULES OF CIVIL PROCEDURE




                                               Chris Fedeli
                                               DC Bar 472919
                                               JUDICIAL WATCH, INC.
                                               425 Third Street SW, Suite 800
                                               Washington, DC 20024
                                               cfedeli@judicialwatch.org
                                               (202) 646-5172

Dated: May 8, 2020                             Counsel for Plaintiff
            Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 2 of 42




                                                     TABLE OF CONTENTS
                                                                                                                                           Page



Introduction and Summary ..............................................................................................................1


Argument .........................................................................................................................................2


1. Discovery Into Failure to Preserve Records or Potential Misstatements in This Lawsuit is
   Entirely Proper, and Defendant’s Opposition Fails to Show Otherwise ...................................2


2. Defendant Fails to Account for the Facts Plaintiff has Presented Showing a Probable Failure
   to Adequately Preserve Records and Possible Misstatements, Which Further Justifies
   Discovery ...................................................................................................................................7


3. None of Plaintiff’s Proposed Discovery is Unnecessary, Duplicative, or Burdensome, and
   Defendant Fails to Demonstrate Otherwise .............................................................................10


Conclusion .....................................................................................................................................15




                                                                        i
           Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 3 of 42




                                                   TABLE OF AUTHORITIES

Cases                                                                                                                         Page

Chambers v. United States DOI, 568 F.3d 998 (D.C. Cir. 2009) ...................................................6

Chen v. District of Columbia, 839 F. Supp. 2d 7 (D.D.C. 2011) ........................................8, 10, 13

Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145 (D.C. Cir. 2016) .............4

Goodman v. Praxair Servs., Inc., 632 F. Supp. 2d 494 (D. Md. 2009) ..........................................5

Golden Trade, S.r.L. v. Lee Apparel Co., 143 F.R.D. 514 (S.D.N.Y. 1992) ..................................6

In re Flag Telecom Holdings, Ltd. Sec. Litig., 236 F.R.D. 177 (S.D.N.Y. 2006) ..........................6

Judicial Watch v. Pompeo, 744 F. App'x 3 (D.C. Cir. 2018) .....................................................2, 3

Kissinger v. Reporters Committee for Freedom of the Press, 445 U.S. 136 (1980) ...................4, 7

Klesch & Co. v. Liberty Media Corp., 217 F.R.D. 517 (D. Colo. 2003) ........................................6

Moreno v. Autozone, Inc., No. C-05-4432 CRB, 2008 U.S. Dist. Lexis 90699
  (N.D. Cal. Apr. 1, 2008) ...........................................................................................................6

Nat’l Ass’n of Radiation Survivors v. Turnage, 115 F.R.D. 543 (N.D. Cal. 1987) ........................8

Orbit One Communs. v. Numerex Corp., 271 F.R.D. 429, 436 (S.D.N.Y 2010) .....................9, 10

Ryan v. DOJ, 617 F.2d 781 (D.C. Cir. 1980) .................................................................................5

Shepherd v. American Broadcasting Companies, 62 F.3d 1469 (D.C. Cir. 1995) .......................13

Smith v. Cafe Asia, 246 F.R.D. 19 (D.D.C. 2007) ........................................................................13

Turner v. Hudson Transit Lines, Inc., 142 F.R.D. 68 (S.D.N.Y. 1991) .........................................8

United States v. Asay, 614 F.2d 655 (9th Cir. 1980) ......................................................................6

United States v. Nixon, 418 U.S. 683 (1974) ..................................................................................7

Zubulake v. UBS Warburg LLC, 229 F.R.D. 422 (S.D.N.Y. 2004) ............................................8, 9




                                                                  ii
            Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 4 of 42




Rules and Statutes

Fed. R. Civ. P. 37 ..........................................................................................................................13

LCvR 16.3 .....................................................................................................................................13


Miscellaneous

State Department OIG January 2016 Report, No. ESP-16-01, available at https://oig.state.gov/
    system/files/esp-16-01.pdf. .....................................................................................................14

State Department OIG May 2016 Report, No. ESP-16-03, available at https://oig.state.
    gov/system/files/esp-16-03.pdf ...............................................................................................14




                                                                      iii
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 5 of 42




                                   Introduction and Summary

   Defendant’s Opposition to Plaintiff’s Motion for Discovery presents no genuine rebuttal of

Plaintiff’s central claim that the State Department failed to preserve records from the time this

lawsuit was filed until Secretary Clinton left office. Plaintiff’s Motion seeks discovery into this

precise issue. Defendant wrongly argues the Court is powerless to remedy Defendant’s violation

of its duty to preserve records because Defendant has exhausted all searches, so no discovery is

warranted. But the facts of this apparent failure to preserve will help the Court determine the

scope of potential violations by Defendant. These facts are also necessary for Plaintiff to

establish the legally wrongful nature of any removal of records (which Defendant continues to

deny) as well as the inadequacy of the searches under FOIA. Plaintiff therefore needs discovery

into records preservation in this case to properly oppose Defendant’s Motion for Summary

Judgment.

   Furthermore, Defendant’s Opposition never fully disputes the allegations that senior State

Department managers – including two top officials with primary responsibility for records

preservation, Legal Advisor Harold Koh and Under Secretary for Management Patrick Kennedy

– knew that Secretary Clinton used the non-state.gov “clintonemail” records system for

government business, nor that they knew that litigation seeking documents from those records

was pending in this Court. Nor does Defendant claim that these senior State Department

managers made any effort to secure those records for review prior to Secretary Clinton’s

departure from the State Department (an effort which, if made, failed). These facts remain

unaccounted for in Defendant’s Opposition. This omission demonstrates that discovery should

be granted so these facts can be proven.




                                                 1
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 6 of 42




   Finally, none of Plaintiff’s proposed discovery is unnecessary, duplicative, or burdensome.

Defendant’s arguments to the contrary rely on inaccurate and misleading characterizations of

Plaintiff’s Motion for Discovery. Plaintiff has not sought any duplicative discovery, and the

entirety of Defendant’s arguments to the contrary consists of strawman arguments. A simple

reading of the Proposed Discovery Plan that Plaintiff filed with its Motion for Discovery rebuts

each of Defendant’s arguments about duplication. ECF 67-1 at Exhibit 2, “Plaintiff’s Proposed

Discovery Plan.”

                                          ARGUMENT

1. Discovery Into Failure to Preserve Records or Potential Misstatements in This Lawsuit
   is Entirely Proper, and Defendant’s Opposition Fails to Show Otherwise

   Defendant is mistaken to argue this Court has no power to remedy Defendant’s failure to

preserve records or the inadequacy of Defendant’s searches under FOIA, and therefore discovery

is not warranted. ECF 69 at 14-15. Contrary to Defendant’s assertion, Judicial Watch, Inc. v.

Pompeo, 744 Fed. Appx. 3 (D.C. Cir. 2018) does not support its argument. Pompeo was a

Federal Records Act case which has no bearing on the reasonableness of Defendant’s search for

records responsive to Plaintiff’s FOIA request in this lawsuit. Furthermore, the Pompeo decision

did not address the available district court remedies for violations beyond inadequate search,

such as when a federal agency – apparently with the active assistance of top agency officials –

removes records responsive to pending litigation.

   Defendant misreads Pompeo by characterizing it as limiting FOIA litigation remedies for

inadequate searches to remand to the agency for additional searches, which Defendant claims are

exhausted in this case. ECF 69 at 15, citing Pompeo, 744 Fed. Appx. at 4-5. First, there are

other remedies potentially available to Plaintiff and this Court, including appropriate motions

and orders concerning Defendant’s failure to preserve records or for potential misstatements.

                                                2
         Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 7 of 42




Second, subsequent events have proven Pompeo wrong even about exhaustion of searches. The

State Department was still finding new batches of previously undisclosed emails from Secretary

Clinton as recently as late last year, so Defendant is in no position to assert with any confidence

that it will not be finding additional new emails later this year. See Plf. Motion, ECF 67 at 9; see

also ECF 69-1 (Defendant produced newly discovered Secretary Clinton emails in 2020 in a

2016 FOIA lawsuit).

   Plaintiff has no reason to believe it already has all the records it is entitled to in this case.

Defendant has already produced numerous emails from Secretary Clinton’s top advisors Jacob

Sullivan and Cheryl Mills in this case, indicating the high level of sensitivity of the subject

matter of this FOIA request. See Exh. 1, Cheryl Mills and Jake Sullivan Emails Produced in

Case 12-2034. It is more than reasonable to believe Secretary Clinton communicated about the

subject matter as well, and yet no records to or from Secretary Clinton on the subject matter of

this FOIA lawsuit have been released. The fact that Plaintiff received multiple emails to and

from Mills and Sullivan but did not receive a single email to or from the Secretary indicates a

reasonable likelihood that the search was insufficient. It is unlikely that Secretary Clinton’s top

advisors would supervise the creation of a video personal message from Secretary Clinton and

Barack Obama to air on television to 180 million Pakistani citizens without sending her even one

“FYI” or “heads up” email. Since Defendant produced not a single email to or from Secretary

Clinton in this case, it stands to reason that responsive documents were missed and accidentally

overlooked in the private review of the former Secretary’s emails that resulted in 55,000 pages

being returned to State while 31,830 emails were withheld. See ECF 22, Plaintiff’s Status

Report, Aug. 13, 2015, at ¶¶ 3-7. If further searches are not an available remedy for this




                                                   3
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 8 of 42




violation, as Defendant claims, the Court may fashion an appropriate remedy befitting

Defendant’s malfeasance.

    Next, the State Department wrongly argues that Kissinger does not apply to this case and

therefore does not support Plaintiff’s claims that the removed records were properly subject to

this FOIA lawsuit. ECF 69 at 17, citing Kissinger v. Reporters Committee for Freedom of the

Press, 445 U.S. 136 (1980). While Kissinger places some records outside of FOIA, the Supreme

Court specifically held FOIA covers all records an agency or official relocates to “purposely

evade” FOIA, and all records an agency or official “wrongfully removes” after a FOIA request is

filed. 445 U.S. at 155, fn. 9. The fact that this case was filed prior to Secretary Clinton’s

departure is therefore legally significant. Defendant is wrong that Judge Sullivan’s and Judge

Lamberth’s opening of discovery negates this factual difference. ECF 69 at 16. Both of those

Judges allowed Plaintiff discovery into Defendant’s “purposeful evasion” of FOIA, but

Plaintiff’s discovery in this case is targeted to the second prong of Kissinger – “wrongful

removal.” In other words, Plaintiff in this case is seeking discovery into Defendant’s violation of

the duty to preserve records potentially subject to litigation, which would make any removal

wrongful, and not just the agency’s broader duties to comply with FOIA or whether evasion was

purposeful or not.1

    Defendant’s opposition also fails to distinguish this case from Competitive Enter. Inst. v.

Office of Sci. & Tech. Policy, 827 F.3d 145 (D.C. Cir. 2016). ECF 69 at 17-18. Plaintiff’s

Motion for Discovery argues the records were wrongfully removed in this case, and Competitive

Enter. Inst. supports this conclusion. 827 F.3d at 149-150. Instead, State incorrectly suggests



1
 Plaintiff has no need to seek discovery into purposeful evasion in this lawsuit, which as
Defendant points out was addressed in discovery in cases 13-1363 and 14-1242.

                                                  4
         Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 9 of 42




that because it has conducted additional searches the legal significance of this ruling no longer

applies, which is a misreading of Plaintiff’s argument seeking discovery into the wrongful nature

of the original removal and the adequacy of the searches. Plf. Motion, ECF 67 at 11.

    Defendant also makes the false argument that the clintonemail records were not wrongfully

removed from the State Department because the records were never physically located on State

Department property to begin with. ECF 69 at 18. Defendant appears to believe that this alleged

fact insulates it from any obligation it had to preserve government records, or any obligation it

might still have to continue to search for them. This is wrong. First, housing government

records off-site has never been held to exempt records from FOIA:

        The straightforward question of who has physical possession of documents has
        not sufficed, in cases before this court, to define whether documents are agency
        records. A simple possession standard would permit agencies to insulate their
        activities from FOIA disclosure by farming out operations to outside contractors.

Ryan v. DOJ, 617 F.2d 781, 785 (D.C. Cir. 1980). And since it is now undisputed that the

clintonemail system contained at tens of thousands of pages of government records, there should

be little question that this entire records system was subject to FOIA’s search requirements

regardless of whether it was stored at Foggy Bottom or Chappaqua. This establishes that the

clintonemail records were indeed “removed” as a legal matter after Plaintiff’s December 2012

lawsuit. Discovery is necessary to factually establish the “wrongful” nature of this removal,

which is well supported in the law.

    Under longstanding rules governing the preservation of records subject to litigation, the

removal was likely “wrongful” despite the unusual arrangement and location of the clintonemail

system. “Parties to litigation are deemed to be in ‘control’ of information to which they have

access or the legal right to obtain, even if it is actually in the possession, custody or control of a

third party.” Goodman v. Praxair Servs., Inc., 632 F. Supp. 2d 494, 514 (D. Md. 2009)

                                                   5
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 10 of 42




(examining whether the duty to preserve extended to a defendant’s third-party consultants, the

court held that even if a party lacked ownership or control of the potential evidence “he still has

an obligation to give the opposing party notice of access to the evidence or of the possible

destruction of the evidence if the party anticipates litigation involving that evidence”); see also

In re Flag Telecom Holdings, Ltd. Sec. Litig., 236 F.R.D. 177, 180 (S.D.N.Y. 2006) (“The test

for the production of documents is control, not location… Documents may be within the control

of the party even if they are located abroad.”); Moreno v. Autozone, Inc., No. C-05-4432 CRB,

2008 U.S. Dist. Lexis 90699, at *2 (N.D. Cal. Apr. 1, 2008) (“Control is generally defined as the

legal right to obtain the documents on demand and at times has been construed more broadly to

include the practical ability to obtain the documents sought upon demand,” citing Klesch & Co.

v. Liberty Media Corp., 217 F.R.D. 517, 519 (D. Colo. 2003); Golden Trade, S.r.L. v. Lee

Apparel Co., 143 F.R.D. 514, 525 (S.D.N.Y. 1992) (courts require production of documents “if

the party has the practical ability to obtain the documents from another, irrespective of his legal

entitlement to the documents.”). In addition, preservation obligations are not mitigated when a

person or entity gives up control over records they are otherwise required to preserve, as

happened here. See United States v. Asay, 614 F.2d 655, 660 (9th Cir. 1980) (contempt is an

available remedy “against one who defeats a summons by relinquishing possession of summoned

documents.”).

   The relevant question is not whether the clintonemail records were located on State

Department property at the time of Plaintiff’s December 2012 lawsuit, but rather who had

control over the records. Chambers v. United States DOI, 568 F.3d 998, 1004 (D.C. Cir. 2009)

(“[A]n agency is not shielded from liability if it intentionally transfers or destroys a document

after it has been requested under FOIA or the Privacy Act.”). Since the former Secretary of State



                                                  6
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 11 of 42




appears to have had ultimate control over the clintonemail server and the government records

residing on it, and since the former Secretary was the appointed head of the U.S. Department of

State at the time of this lawsuit, it appears that the Defendant itself had control over those records

in 2012. Any other conclusion would simply place presidential appointees above the law, a

position unsupported by precedent. See generally United States v. Nixon, 418 U.S. 683 (1974).

    In sum, to oppose Defendant’s Motion for Summary Judgment, Plaintiff needs facts to prove

that Secretary Clinton’s February 2013 departure from office, which deprived Defendant of

access to clintonemail records, was a “wrongful removal” under Kissinger. 445 U.S. 136, 155,

fn. 9. That determination, in turn, requires discovery into whether Defendant violated its

preservation obligations with respect to the clintonemail records.2

2. Defendant Fails to Account for the Facts Plaintiff has Presented Showing a Probable
   Failure to Adequately Preserve Records and Possible Misstatements, Which Further
   Justifies Discovery

    Defendant wrongly argues that it is of no concern to this Court that Harold Koh was aware of

– and sent and received emails to and from – Secretary Clinton’s non-state.gov email address.

ECF 69 at 19-20. Quite the contrary: if any State Department managers were responsible for

ensuring the agency’s obedience to the law in this FOIA lawsuit, one was Harold Koh.

Defendant also wrongly relies on the State Department Office of Inspector General (“OIG”)

Reports to exonerate its officials, arguing that the OIG found that employees responsible for

overseeing Defendant’s response to Plaintiff’s FOIA request were not very knowledge about the

clintonemail system. ECF 69 at 21 (“senior State Department officials ‘stated that they were

unaware of the scope or extent of Secretary Clinton’s use of a personal email’”). As an initial



2
  While the Supreme Court has not elaborated on what “wrongful removal” means in Kissinger,
Plaintiff believes that a violation of a duty owed to a federal Court to maintain control over
records would likely qualify as “wrongful.”
                                                  7
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 12 of 42




matter, the fact that OIG found imperfect awareness of staff is not proof that no one knew

enough to do more than they did. Further discovery into that question might turn up more solid

evidence in support of that assertion. OIG never claimed its investigation was exhaustive, and

the purposes of an Inspector General investigation are different than those of a litigant seeking a

finding of liability by preponderance of evidence. Second, even if Defendant’s employees

responsible for processing FOIA requests had no idea Secretary Clinton used a non-state.gov

email address, this would only serve to further implicate Koh and others as potentially derelict in

their duties. Chen v. District of Columbia, 839 F. Supp. 2d 7, 12 (D.D.C. 2011) (“A party has a

duty to preserve potentially relevant evidence once that party anticipates litigation … The duty

also extends to the managers of a corporate party, who are responsible for conveying to their

employees the requirements for preserving evidence.”) (internal punctuation and citations

omitted).

   Insulating managers from relevant knowledge necessary to respond to litigation has never

been held to excuse institutional breach of a duty owed to a Court:

       [T]he responsibility lies with the Veterans Administration to inform its employees
       and agents of the substance of the litigation and to assure that relevant and
       discoverable materials are not destroyed. Far from achieving this objective, the
       procedure described by Mr. Hickman to manage discovery bordered on the
       anarchic. The V.A.’s reckless and irresponsible abrogation of its responsibility to
       assure full compliance with discovery requests cannot be tolerated or excused,
       and is most assuredly sanctionable where it results in the wholesale destruction of
       potentially relevant material.

Nat’l Ass’n of Radiation Survivors v. Turnage, 115 F.R.D. 543, 558 (N.D. Cal. 1987); see also

Turner v. Hudson Transit Lines, Inc., 142 F.R.D. 68, 73 (S.D.N.Y. 1991) (“It is no defense to

suggest, as the defendant attempts, that particular employees were not on notice. To hold

otherwise would permit an agency, corporate officer, or legal department to shield itself from

discovery obligations by keeping its employees ignorant.”); Zubulake v. UBS Warburg LLC, 229

                                                 8
           Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 13 of 42




F.R.D. 422, 436 (S.D.N.Y. 2004) (“At the end of the day, however, the duty to preserve and

produce documents rests on the party. Once that duty is made clear to a party, either by court

order or by instructions from counsel, that party is on notice of its obligations and acts at its own

peril.”); Orbit One Communs. v. Numerex Corp., 271 F.R.D. 429, 436 (S.D.N.Y 2010) (“Where

the client is a business, its managers, in turn, are responsible for conveying to their employees

the requirements for preserving evidence.”).

   However, rather than address substantively whether Defendant actually satisfied its duty to

the Court in this case, Defendant changes the subject with a claim that Plaintiff “impugns the

integrity” of State Department and Justice Department officials by pointing out that managers

and lawyers have responsibility for organizational compliance with laws. ECF 69 at 20. This

argument suggests Defendant is unable to dispute Plaintiff’s allegations that senior State

Department managers’ knowledge of Secretary Clinton’s use of a non-state.gov clintonemail

address for government business means that those managers failed in their duties concerning this

lawsuit before this Court. Plaintiff has explained that when Secretary Clinton departed the State

Department, she wrongfully took those records with her. ECF 67 at 4, 712. Senior State

Department managers failed to take steps to prevent this. Plaintiff does not speculate on why or

how they failed but submits that discovery will illuminate their and others’ involvement or lack

thereof.

   Finally, Defendant scarcely attempts to refute the fact that, in addition to Koh, the Justice

Department lawyers representing Defendant in this case had a duty to ensure all potentially

responsive records were preserved once this lawsuit was filed. There is a substantial question as

to whether the Department of Justice failed in that duty. Zubulake v. UBS Warburg LLC, 229

F.R.D. 422, 436 (S.D.N.Y. 2004) (“Counsel failed to communicate the litigation hold order to all



                                                  9
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 14 of 42




key players. They also failed to ascertain each of the key players' document management habits.

By the same token, UBS employees – for unknown reasons – ignored many of the instructions

that counsel gave. This case represents a failure of communication, and that failure falls on

counsel and client alike.”); Orbit One Communs. v. Numerex Corp., 271 F.R.D. 429, 433

(S.D.N.Y. 2010) (“active supervision of counsel” of the client is of particular importance when

litigation holds have been issued); Chen v. District of Columbia, 839 F. Supp. 2d 7, 12 (D.D.C.

2011) (“A party has a duty to preserve potentially relevant evidence once that party anticipates

litigation. That obligation runs first to counsel, who has a duty to advise his client of the type of

information potentially relevant to the lawsuit and of the necessity of preventing its

destruction.”). Again, Defendant offers no substantive defense for its lawyers’ failure to ensure

the preservation of the clintonemail records once this lawsuit was commenced.

3. None of Plaintiff’s Proposed Discovery is Unnecessary, Duplicative, or Burdensome,
   and Defendant Fails to Demonstrate Otherwise

   Throughout its brief, Defendant miscasts Plaintiff’s motion to argue that the proposed

discovery will be unnecessary, duplicative, or burdensome. Defendant argues that discovery in

this case will be duplicative with discovery in cases 14-1242 and 13-1363 because all three cases

seek information related to Secretary Clinton’s email practices. ECF 69 at 15-16. It is true that

all three cases sought discovery due to the same underlying lawbreaking, but as Plaintiff already

explained, the discovery in this case is narrowly and particularly tailored to matters not

addressed in cases 14-1242 and 13-1363. See Plf. Motion, ECF 67 at 5, 11, 12; see also ECF 67-

1 at Exhibit 2, “Plaintiff’s Proposed Discovery Plan.” The fact that the State Department’s

years-long evasion of FOIA through use of the clintonemail system is the same underlying

“reason” giving rise to Plaintiff’s discovery needs in this case and in cases 14-1242 and 13-1363

is neither surprising nor evidence of duplicative discovery. Plaintiff’s request for discovery in

                                                  10
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 15 of 42




this case largely consists of requests for production and interrogatories relating to the processing

and litigation holds for this FOIA lawsuit filed in December of 2012. See ECF 67-1 at Exhibit 2,

“Plaintiff’s Proposed Discovery Plan.” Unlike discovery in cases 14-1242 or 13-1363, Plaintiff

is only asking to depose one or more 30(b)(6) witnesses, one third-party witness, and individuals

identified in Defendant interrogatory responses, not multiple named witnesses as in the other

cases. Id. This difference in discovery plans accurately reflects that the focus of Plaintiff’s

Motion for Discovery is information about failures to preserve specific to this lawsuit. In fact,

not once in Judicial Watch’s entire proposed discovery plan does it identify Secretary Clinton’s

email practices as a subject of inquiry. ECF 67-1 at Exhibit 2, “Plaintiff’s Proposed Discovery

Plan.” Despite Defendant’s claim that Plaintiff failed to explain how this discovery was non-

duplicative (ECF 69 at 10), Plaintiff identified these distinctions in its Motion for Discovery.

Plf. Motion, ECF 67 at 5, 11, 12, and fn. 4.

   Defendant also wrongly claims that discovery relating to the clintonemail system is

duplicative with specific discovery requested and partially granted in Case 14-1242. ECF 69 at

17. First, as Plaintiff already explained, Judge Lamberth denied a request for Plaintiff to depose

Mr. Combetta in Case 14-1242, and Plaintiff believes it should be entitled to question this

witness due to his knowledge about potential removal of records. Plf. Motion, ECF 67 at 18, fn.

7. Second, Plaintiff’s request for documents from Google, Inc., which may possess backup

copies of Secretary Clinton’s emails, is not the same as the request granted by Judge Lamberth in

Case 14-1242. In the instant case, Plaintiff’s request for records to Google is limited to

documents responsive to the underlying FOIA request in this lawsuit. See ECF 67-1 at 9, Exhibit

2, “Plaintiff’s Proposed Discovery Plan” (“Third party Google LLC shall produce within 21 days




                                                 11
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 16 of 42




all records in its possession of Secretary Clinton’s emails containing the words ‘Pakistan’ or

‘Pakistani’ and ‘video’ or ‘videos.’”).

   Defendant further inaccurately argues that it has already answered questions about the State

Department’s reaction to Secretary Clinton’s emails in a 30(b)(6) deposition in case 14-1242.

ECF 69 at 20. The information requested and provided in that deposition bore no relationship to

failure to preserve records in response to Plaintiff’s initiating this lawsuit against the State

Department, nor to Defendant’s subsequent statements to the Court in this case. Indeed, the

subjects covered in that case 14-1242 deposition are not even close to the same topics into which

Plaintiff seeks here. That witness was not asked about processing or preservation efforts made in

response to this 2012 lawsuit, nor is there any evidence that witness would even be the proper

30(b)(6) witness for such questions. Both the deposition notice and deposition transcript cited by

Defendant discuss entirely different subjects than listed in Plaintiff’s proposed discovery plan in

this case. The notice said nothing about the specific officials responsible for processing records

in this lawsuit, case 12-2034, or how those officials addressed the impact of Secretary Clinton’s

emails on pending litigation prior to her departure. Furthermore, State’s 30(b)(6) deposition

answers in Case 14-1242 on the agency’s handling of the Clinton emails generally were at such a

high level of abstraction as to be completely useless to Plaintiff’s very specific potential claims

in this case of failure to preserve and lack of candor. Indeed, no witness in cases 13-1363 or 14-

1242 has yet answered any questions about the creation of a litigation hold in response to this

2012 lawsuit, or who received copies of that hold memo, or what its instructions were. Plaintiff

has not taken or requested discovery into such matters in case 13-1363 or case 14-1242.

Plaintiff’s proposed discovery plan submitted with its motion calls for discovery of facts about

the processing of the FOIA request subject to this lawsuit, the search for records responsive to



                                                  12
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 17 of 42




this request, litigation holds issued in this lawsuit, preservation of records in this lawsuit, and

policies related to litigation holds and preservation of records. See ECF 67-1 at Exhibit 2,

“Plaintiff’s Proposed Discovery Plan.”

   Defendant also inaccurately argues that Plaintiff is seeking discovery into Federal Records

Act (“FRA”) violations, and so Plaintiff’s request is therefore improper. ECF 69 at 18.

Defendant mistakenly believes that Plaintiff’s discovery into Defendant’s “preservation

obligations” means FRA compliance. But Plaintiff has no need to seek discovery into specific

preservation obligations imposed by the FRA. As Plaintiff’s motion indicates, the preservation

obligations which were likely violated in this litigation are obligations Defendant owed to this

Court. ECF 67 at 12, citing Chen v. District of Columbia, 839 F. Supp. 2d 7, 12 (D.D.C. 2011).

These obligations do not spring from the FRA, but rather come from the Federal Rules of Civil

Procedure and the Court’s own inherent powers to manage the litigation process. Shepherd v.

American Broadcasting Companies, 62 F.3d 1469, 1474-1475 (D.C. Cir. 1995) (both Fed. R.

Civ. P. 37 and the court’s inherent powers create a duty to preserve records potentially subject to

litigation, and the violation of that duty is sanctionable). Both the Court’s inherent powers and

Fed. R. Civ. P. 37 apply in FOIA litigation. See LCvR 16.3(b)(9) (certain provisions of Fed. R.

Civ. P. Rules 16 and 26 do not apply to FOIA litigation). Indeed, Plaintiff would have the same

claims for violation of a duty to preserve if the State Department were, under these facts, a

private litigant and not even subject to the FRA. Smith v. Cafe Asia, 246 F.R.D. 19, 21 fn. 1

(D.D.C. 2007) (“A party is obliged to preserve potentially relevant evidence once he anticipates

litigation.”). Defendant’s arguments about the FRA may therefore be ignored. ECF 69 at 18.

   Defendant next makes the inaccurate and misleading claim that this case was reopened only

for the “limited purpose” of searching the 55,000 pages Secretary Clinton returned to State and



                                                  13
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 18 of 42




other “newly acquired” emails, such as the emails the FBI found in late 2019. ECF 69 at 22-23.

In fact, the Court never limited the case in such a way, and nor did Plaintiff ever agree to limit its

claims in this case so drastically, as Defendant is aware. See Exh. 2, Email from Chris Fedeli to

Marsha Edney, March 28, 2016. Plaintiff communicated to Defendant prior to filing the Joint

Motion to Reopen that Plaintiff was reserving all its rights to relief and would make its case to

the Court for all relief deemed necessary. See Exh. 3, Email from Chris Fedeli to Marsha Edney,

April 30, 2015. Accordingly, the citation to the Joint Motion to Reopen merely reflects the State

Department’s unwillingness to litigate this case further, which is not grounds for this Court to

deny Plaintiff’s motion.

    Wrapping up its efforts to evade justified discovery, Defendant makes inapplicable

comparisons between State Department OIG Reports and Plaintiff’s motion, claiming discovery

here would be duplicative with the good investigatory work done by the OIG. ECF 69 at 21.

The State Department OIG has investigated Defendant’s compliance with records management

and FOIA laws and found them lacking.3 Defendant’s argument with respect to the OIG Reports

boils down to a claim that all the wrongdoing has now already been discovered, there is nothing

more to see here, so Plaintiff and this Court should just move along. ECF 69 at 21. First, there

is no evidence that the OIG investigated events surrounding the processing of this 2012 FOIA

request and lawsuit, nor do the OIG Reports claim to be comprehensive of all wrongdoing

committed in all specific cases to various litigants or Courts. Also, the OIG Reports contains

summaries of interviews conducted in a way that preserved the anonymity of officials, evidence

which is insufficient for the claims Plaintiff may ultimately wish to make in this case. The


3
  See State Department OIG May 2016 Report, No. ESP-16-03, available at
https://oig.state.gov/system/files/esp-16-03.pdf; State Department OIG January 2016 Report, No.
ESP-16-01, available at https://oig.state.gov/system/files/esp-16-01.pdf.

                                                 14
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 19 of 42




wrongdoing in this case before this Court is the subject matter Plaintiff now seeks discovery into,

which is different from what the OIG examined. Plaintiff is seeking discovery into how, if the

OIG Report is accurate, State Department officials or Justice Department lawyers were kept in

the dark about the clintonemail system, and by whom.

                                           Conclusion

   Plaintiff’s Motion for Discovery should be granted. Furthermore, considering Defendant’s

Opposition, the Court should adopt Plaintiff’s Proposed Discovery Plan without further briefing.

Dated: May 8, 2020                                   Respectfully submitted,

                                                      s/ Chris Fedeli
                                                     Chris Fedeli
                                                     DC Bar 472919
                                                     JUDICIAL WATCH, INC.
                                                     425 Third Street SW, Suite 800
                                                     Washington, DC 20024
                                                     cfedeli@judicialwatch.org
                                                     (202) 646-5172

                                                     Counsel for Plaintiff




                                                15
       Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 20 of 42




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                             Civil Action No. 12-cv-2034-RBW




                                  INDEX OF EXHIBITS



Exhibit 1 – Cheryl Mills and Jacob Sullivan Emails Produced in Case 12-2034



Exhibit 2 – Email from Chris Fedeli to Marsha Edney, March 28, 2016



Exhibit 3 – Email from Chris Fedeli to Marsha Edney, April 30, 2015
Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 21 of 42




                Exh. 1
                 Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 22 of 42
-   UNCLASSIFIED        U.S.   Department of State Case No. F-2012-37335 Doc No. C05340344 Date: 09/05/2014 ~-


                                    IREVIEW AUTHORITY: Archie Bolster, Senior Reviewe ·
      Logsdon, Michelle R
      From:                        Sonenshine. Tara 0
      Sent:                        Monday, September 17,2012 10:03 PM
      To:                          Logsdon 1 Michelle R; Rosenthal, Avlva S
      Subject:                     Fw: Urgent Request for Clearance to Disseminate Video Clip

                                                                                        ~ELEAsED IN PA~
      7?? We5hould discuss how this unfolded.


      From: Smith, Dana S (PA)
      $eJtt! Monday, September 17, 2012 06:21 PM
      To: Logsdon, Michelle R; Sonenshlne, Tara D
      Subject: Fw: Urgent Request for dearance to Disseminate VIdeo Oip

      Fyi. Jake's "skinnylng the U.st" only works when you don't have Eileen ;.fattening" it back up!


      From: O'Connor, Eileen
     Sent: Monday, September 17, 2012 06:17 PM
     To: Hoagland, Richard E; Schalow, Kathryn; Harris, Rfan H
     Cc: Lucas, Laura D; Feldman, Daniel F; Haq, Nayyera; Pearce, Davfd D; Hayden, Caitlin
     <Caitlin_M_Hayden@nss.eop.gov>; Smith, Dana S (PA)
     Subject: FW: Urgent Request for dearance to Disseminate Video Olp


     Ambi;lssador:

     You are good to go With all deatances but please see below. we need to make it dear that this is USG
     message by uSing the seat below. Caitlin would like to get you the video clean so you don't use the bug           on
     it. We will try to effort that and get it up on YouTube or something.

     Best regards
     Eileen



     From; Mills, Che~ryf D
     Sent: Monday, September 171 2012 5:39PM
     To: Vlsek, Richawd C; Sherman, Wendy R; Sullivan, Jacob J; Kennedy, Patrick F; Bums, William J; Mull, Stephen D
     Cc: Smltham, Thomas D; Koh, Harold Hongju; Schwartz, Jonathan B; Gutherie, Peter A; Conklin, Maegan L
     SUbject: RE: Urgent Request for Oearance to Disseminate VIdeo Oip

     Thanks -assume others     will implement.

     From: Visek, Ric:hard c
     Sent: Monday, September 17, 2012 5:30PM
     To; Mllls, Oleryl D; Sherman, Wendy R; Sullivan, Jacob J; Kennedy, Patrick F; Bums, WilHam J; Mull, Stephen D
     Cc: Smitham, Thomas D; Koh, Harold Hongju; Schwartz, Jonathan B; Gutherie, Peter A; COnklin, Maegan l
     Subject: RE; Ungent Request for Clearance to Disseminate Video Clip

     Cheryl - From a legal standpoin~
                                                                                                          -~                85

    [ ____                                                                                       - -- -


    UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340344 Date: 09/05/2014
            Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 23 of 42
UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340344 Date: 09/05/2014 --~



                                                                                                                         85
   IC




  SBU
  This email is UNICLASSIFIED.




  From: Mills, Clu~ryl D
 Senb Monday, :September 17, 2012 4~18 PM
 To: Mills, Cheryl D; Sherman, Wendy R; Sullivar;t, ..'Jacob~; Kennedy, Patrick F; Bums, William J; Mull, Stephf:!Jl D
  Cc: Smltha!fl, 11IDmas D; Vlsek, Richard Ci Koh, Haroto Hongju
  Subject: RE: Ul"gent Request for Clearance to Disseminate Video Oip

 +Rich Visek and Harold Koh for quicMurn around

 Fr:om: Mills, Cheryl 0
 Sent: Monday1 ~ptember 17,2012 3:56PM
 To: Sherman, Wendy .R; Sullivan, Jacob J; Kennedy, Patrick F; Burns, Williilm    ]j Mull,   Ste-phen D
 Cc: SmJtham, Thomas D
 Subject: RE: Urgent Request for Oea~nce to Disseminate Video Clip

 No objection -~hould we have l review with a short window?

 cdm

 From: Sherman, Wendy R
 Sent: Monday, 5eptembet 17,;2012 3:49PM
 To: Sullivan, Jacob J; Mills, Cheryl 0; Kennedy, Patrick F; Burns, William J;:Mulf; Stephen D
 Cc: Smitham 1 Thomas D
 Subject RE: Urgent Request .for Clearance to Disseminate :Video Clip




 From: Sullivan, Jacob J
 Sent: Monday, ~ieptember 17, 2012 3:00PM
 To: Mills, Cheryl D; Kennedy, Patrick F; Burns, William J; Sherman, Wendy R; Mull, Stephen 0
 Cc; Smitham, Thomas D
 Sybject: FW: U~gent Request for aearance to Disseminate Video Clip

 Skinnying Jist. COMet al, I am for doing this, provided we quickly run the traps. What do you think?


 From: Smith, Dana S (PA)
 Sent: Monday, September 17, 2012 2:51 PM
 To.: Hoagland, Richard E~ Haq, Nayyera; Schalow, Kathryn; Harris, Rian H; O'Connor, Eileen; Lucas, Laura D; Nldes,
 Thomas R; Macklin, Ronita; Ventrell, Patrick H; Sherman, Wendy R; Sonenshine, Tara D
 Cc: Henick, Jonathan D; Saeed, Irfan A; Kofmehl, Scott; Feldman, Daniel F; Raphe.!, Robin L; Chawla, Vlnay; Albright,
 Richard A; Lenderking, Timothy A; Logsdon, Michelle R; McCall, Dawn L; Pearce, David D; Specht~ Unda; Pratt, Jonathan
 G; MCCormick, James P; Sullivan, Jacob J; Mills, Cheryl D; Hammer, Michael A
 Subject: Re: Urgent Request for Clearance to Disseminate Video Oip
                                                               2


UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340344 Date: 09/05/2014
              Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 24 of 42
 UNCLASSIFIED U.S. Department of State Case No. F-2012-37325 Doc No. C05340344 Date: 09iOS/2014



 Setting asicle my basic distaste for being comp·ared to Dilbert1 1have check~ d -and liP ls m>t producing t eltown video.

  Now that this ha s been raised hi.gher, PA clearance isn't the 'final word. I will simply offer my own recomm ertdatlon to
 clear pos                                                                                                                     85


 From: Hwgland, Richard E
 Sent: Monday, September 17, 2012 Q2:2S PM
 To: Smith, Dana S (PA); Haq~ Nayyeraj Schalow, ~athryn; Harris, R:ian H; O'Connor, E!Jeen; Lucas, Laura D; Nldes,
 Thomas R; Macklin, Ron[ta; Ventrell, Patrick li,; _Lucas, 4Jura: D; Sherman, Wendy R; SonenshiAe1 Tar" D
 Cc: Henick, Jonathan D; 'Saeed, Irfan A; Kofmehl, Sea~; Fel~man, Daniel F; Raphe!, R~bin L; Chawla, Vfnay; Albfi9ht,
 Richard A; Lenderking, Timothy A; Logsdon, Michelle R; McQJ!I, Dawn L; Pearce, David D; Specht, Ljnda; ,Pratt, Joni;ithan
 G; Kofmehl,, Soott; McCormick, James P; Sullivan, Jacob J; M-ills, Cheryl 0
 Subject: RE: Urgent Request for Clearance to ·Disseminate Vfdeo Clip

 Colleagues:

 11ve   haq many m.~~s~ages and   pt-J'or!e ccjl/s thfs evenlng on this issue. Let me tr{ to-!le brief.




 We have an opportunity to move fast.

 With your   permission, I'd like us to do so,

 Dick

Amb. Rithard E. Hoagland
Charge d'affaires,. a.i.
U.S. Embassy Islamabad
TEL; 92512082502
                                                                    3


UNCLASSIFIED U.S. Departmem9f_ State Case No. F-2012-37335 Doc No. C05340344 Date: 09/05/2014
        Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 25 of 42
 UNCLASSIFIED U.$. Department of State Case No. F-.2012-37335 Doc No. C05340344 Date.: 09/05/2014


  FAX: 92 51208 2559
  E/M: HoaglaodRE@state.gov




  SBU
  This email is UNCLASSIFIED.




  From: Smith, D;;sna 5 (PA)
 Sent: Monday, September 17, 2012 10:58-PM
 To: Haq, Nayyera; Schalow, Kathryn; Hoagland, Richard~; Harris, Rlan H; O'Connor, Eileen; Lucas; Laura D
 Cc: He nick, Jon\')tryan D; Saeed, Irfan A; l<ofrnehl, ·Scott; Feldman, Daniel F; Raphe I, Robln L; Chawla, Vi nay; Albrfght,
 Richard A; Lende rklng, Timothy A; Logsdon, Mldl~lle R; McCall, Dawn L
 Subject: RE: U~9ent Req1,1est tor Qearance to Disseminate Video CUp

 There are a couple of thl ngs I see as potentially problematic here:

                                                                                                                                 85




  I have as~ed liP if they are producing-a video . L - -- - , - - - - , - - -
..__ _ _ _ _ _ _]_, I am open to other ~houghts if people disagree and more info on the questiqns above.
                                    ..
                         -... .- .. .. -     -
                                          ...... ~ --   ----·-- --   . . ... - .
 From: Haq, Navvera
 Sent: Monday, September 17, 2012 1:43 PM
 To: Schalow, Kathryn; Hoagland; Richard E; Hanis, Rian H; O'Connor, Eileen; lucas, Laura D
 Cc: Henick, Jonathan D; Saeed, Irfan A; Kofrnehl, Scott; Feldman, Daniel F; Raphel, Robin L; Chawla, Vinay; Albright,
 Richard A; Lenderking, Timothy A; Logsdon, Michelle R; Smlth, Dana S (PA)
 Subject: RE: Urnent RequeSt for Clearance to Disseminate Video Clip

 +Dana Smith in Big PA

 From: SChalow, Kathryn
 Sent: Monday, September 17, 2012 1:40PM
 To: Hoagland, R•chard E; Harris, Rlan H; O'Connor, Eileen; Lucas, Laura D; Haq, Nayyera
 Cc: Henick, Jonathan D; Saeed, Irfan A; Kofmehl, scott; Feldman, Daniel F; Raphe!, Robin L; Chawla, Vinay; Albright,
 Richard A; Lenderking, Timothy A; Logsdon, Michelle R
 Subject: Re: Ur~Jent Request for Oearance to Disseminate Video Clip




UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340344 Date: 09/05/2014
            Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 26 of 42
UNCLASSIFIEd U.S. Department of State Case No. F-2012-37335 Doc No. C05340344 Date: 09/05/2014



 From: Hoagland, R,ichard E
 i'o: Harris, RJan H; O'Connor, Eileen; Lucas, laura D; Haq, Nayyeta
 Cc: Henlck. Jonathan D; Schalow, Kathryn; Saeed, rrtan A; Kofmehl, Scott; Feldman, Daniel F; Raphe!, Robln l; Chawlq,
 Vinay; Albright, Richard A; Lenderklng, Timothy A
 Sent: Mon Sep 17 22:19:12 2012
 Subject: RE: U·gent Request for Oearance to Disseminate VIdeo dip
 Eileen:

 I fu lly 5Upport this. Can we get the Washington chop overnight?

 Dick



 Arnb. Richard E. Hoagland
 Charge d'affaires, ~.1.
 u.s. Ernbas.sy lsl.amabad.
 TEL: 92. 51208 2.502
 FAX: 92 51 208-2559
 E/M:   H~aglandDE@state.gov




 This emair is UNCLASSIFIED.




 From: Harris, R~an H
 Sent: Monday, September 17, 2012 9:06PM
 To: O'Connor, Elleen; lucas, Laura D; Haq, Nayyera
 Cc Henick, Jonathan D; Schalow, Katllryn; Hoagland, Richard E; 5aeed, Irfan A; Kofmehl1 Scott
 Subject: Urgen Request for Oearance to Disseminate Vldeo Oip

 Colleagues:

 As you may have seen from the SltReps, although rain dampened turnout at planned demos in Islamabad, and
 gatherihgs were relatively peaceful in Peshawar, there were continued clashes b.etween police and protestors in Karachi
 and lahore, and we expect more demonstrations tomorrow (With even larger crowds in Karachi).

                                                                                                                           85




 Black Box has produced a one minute clip using video footage from the President's Rose Garden Remarks and the
 Secretary's Rem•nks at the U.S.- Morocco Strategic Dialogue. Here are the instructions for viewing it on a private link

                                                             5

UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340344 Date: 09/05/2014
            Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 27 of 42
UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340344 Date: 09/05/2014


  on YouTube. Note that you must use Google Chrome to access this, and nota that the version distributed will be high-
  !!!·

  Go to www.voutube.com
  Sign in using the following information:
  Username:-blackboxsoundsl@gmail.com
  Password: blackboxsounds
  Click on the Black Box solinds tab on the right
  Click on Video Manager
  Find video with title: A Message from the U.S. Government.

 This clip will be subtitled in Urdu (translation being monitored by the head of our CVE unit), and placed on the following
 media outlets multiple times a day during prime time slots Tuesday through Friday:

 PTV Home -Terrestrial
 AlV- Terrestria1l
 Dawn News- National
 Geo News- National
 Aaj lV- National
 KTN -L9catjSindh
 Khyber TV - Locai/KP/ FATA
 Appna lV -local/Punjab
 Waseb TV -locai/Ser!!ikl (S; Punjab)

 The clip will also run on the largest radio stations- i.e. Radio Pakistan, FM 100, FM 89, FM 91, and FM 104 during prime
 time spots. For radio, the clip will not be dubbed In Urdu -It Is post/ Black Box's judgment:that this wou ld be
 inappropriate, and we believe that levels of English comprehension are high enough that the mes:;~ge will be clear to a
 reasonable audience segment.

 The cost of placement will be approximately $85,000. If w~ want to cut out radio, the cost will be $70,000. Blacklk>>c
 provided the technical supp<)rt to create the clip at no cost. Post has this funding available.

 If you can support this, we are seeking your approval today; so that we cao start running the dips tomorrow before the
 demonstrations begin.

 Kath will follow lllp with Eileen with a phone call on this.

 Best,
 Rian




                                                                6

UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340344 Date: 09/05/2014
·• c05340406=tED U.S. Department of State Case No. F~2012-37335 Doc No. C05340406 Date: 06/18/2013-
                    Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 28 of 42
                                                 Obtained by Judicial Watch, Inc. via FOIA


    Visek, Richard C                                            J:~LEASEO IN PART            I
    From:                       Sherman, Wendy R
    Sent:                       Monday, September 17, 2012 7:54PM
    To:                         Mflls, Cheryl D; Vlsek, Richard C; Sullivan. Jacob J : Kennedy, F>atrick F; Burns, William J;
                                Mull, Stephen D
    Cc:                         Smitham, Thomas D; Koh, Harold Hongju; Schwartz, Jonathan B; Gutherie, Peter A, Conklin,
                                Meegan L; Smith, Dana S (PA}
    Subject:                    RE: Urgent Request for Clearance to Disseminate Video Clip


    When one has beep absent from email for awhile, one should always start from the top! Great it's all underway. Thanks.

    From: Mills, Cheryl D
    Sent: Monday, September 17, 2012 7:34PM
    To: Sherman, Wendy R; Visek, Richard C; Sullivan, Jacob J; Kennedy, Patrick F; Burns, William J; Mull, Stephen D
    Cc: Smitham, Thornas D; Koh, Harold Hongju; Schwartz, Jonathan B; Gutherie, Peter A; Conklin, Maegan L; Smith, Dana
    S (PA)
    Subject: Re: Urgent Request for Oearance to Disseminate Video Clip
                                  !REVIEW AUTHORITY: Archie Bolster, Senior Reviewed
    Dana is

    From: Sherman, Wehdy R
    Sent: Monday, September 17, 2012 07:32PM
    To: Mills, Cheryl D; Visek, Richard C; Sullivan, Jacob J; Kennedy, Patrick F; Bums, William J; Mull, Stephen D
    Cc: Smitham, Thomas D; Koh, Harold Hongju; Schwartz, Jonathan B; Gutherie, Peter A; Conklin, Maegan L
    Subject: Re: Urgent Request for Clearance to Disseminate Video Clip

    Happy to tell folks YES and proceed to implement . Thanks


    From; Mills, Cheryl D
    Sent: Monday1 September 17, 2012 05:38PM
    To: Visek, Richard C; Sherman, Wendy R; Sullivan, Jacob J; Kennedy, Patrick F; Bums, William J; Mull, Stephen D
    Cc: Smitham, Thomas D; Koh, Harold Hongju; Schwartz, Jonathan B; Gutherie, Peter A; Conklin, Maegan L
    Subject: RE: Urgent Request for Clearance to Disseminate Video Clip

    Thanks- assume others will implement.


    From: Visek, Richa1rd C
    Sent: Monday, September 17, 2012 5:30 PM
    To: Mills, Cheryl D; Sherman, Wendy R; Sullivan, Jacob J; Kennedy, Patrick F; Burns, William J; MUII1 Stephen D
    Cc: Smitham, Thomas D; Koh, Harold Hongju; Schwartz, Jonathan B; Gutherie, Peter A; Conklin, Maegan L
    Subject: RE: Urgent Request for Clearance to Disseminate Video Clip

    Cheryl - From a legal standpointJ
                                                                                                                                85



    Rich



    SBU
    This email is UNCU\SSIFIED.
                                                                 1


     UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340406 Date: 06/18/2013
CO 53 4 0 9 9 Q=IED U.S.
                 Case    Department of State Case
                      1:12-cv-02034-RBW           No. F-2012-37335
                                              Document             Doc No. C05340990
                                                          70 Filed 05/08/20   Page 29Date:
                                                                                      of 4208/14/2013
                                                  Obtained by Judicial Watch, Inc. via FOIA
     [REVIEW AUTHORITY: Archie Bolster, Senior Reviewe~

                                                                   !RELEASED IN PART BSI
      Luther, Lorre M
     From:                       Harris, Rian H
     Sent:                       Thursday, September 20, 2012 10:59 AM
     To:                         Lucas, Laura D; Nuland, Victoria J; Smith, Dana S {PA); O'Connor, Eileen; Hoagland, Richard
                                 E; Schalow, Kathryn
     Cc:                         Feldman, Daniel F; Haq, Nayyera; Pearce, David D; Hayden, Caitlin; Sonenshine, Tara D;
                                 Sullivan, Jacob J; Smitham, Thomas D; Brennan, Peter M
     Subject:                    RE: Urgent Request for Clearance to Disseminate Video Clip


     I have provided some edits and the complete transcript below:

     From: Lucas, Laura D
     Sent: Thursday, September 20, 2012 7:39PM
     To: Nuland, Victoria J; Smith, Dana S (PA); O'Connor, Eileen; Hoagland, Richard E; Schalow, Kathryn; Harris, Rian H
     Cc: Feldman, Daniel F; Haq, Nayyera; Pearce, David 0; Hayden, caitlin; Sonenshlne, Tara D; Sullivan, Jacob J; Smitham,
     Thomas D
     Subject: RE: Urgent Request for Clearance to Disseminate Video Clip

      Resending our current guidance to this distro:

                                                                                                                               85




                                                                      1


  .. UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340990 Date: 08/14/2013
CO 53 4 0 9 9Q=IED
                Case 1:12-cv-02034-RBW
                   U.S.                      Document
                        Department of State Case        70 Filed 05/08/20
                                                 No. F-2012-37335           Page 30Date:
                                                                  Doc No. C05340990 of 4208/14/2013
                                                  Obtained by Judicial Watch, Inc. via FOIA
                                                                                                                              85




       This email is UNCLASSIFIED.




       From: Nuland, Victoria J
       Sent: Thursday, September 20, 2012 10:33 AM
       To: Smith, Dana S (PA); O'Connor, Eileen; Hoagland, Richard E; Schalow, Kathryn; Harris, Rian H
       Cc: Lucas, laura D; Feldman, Daniel F; Haq, Nayyera; Pearce, David D; Hayden, Caitlin; Sonenshine, Tara D; Sullivan,
       Jacob J; Smitham, Thomas 0
       Subject: RE: Urgent Request for Clearance to Disseminate Video Clip
       Hereare~eq~wearege~r~~~~~~~~~~~~~~~~~~~~~~~-J-

   1



       What we are looking for is:
       1) who produced them and decided on the content?
       2) when did you decide to air them and on what networks in Pakistan?
       3) where else, If anywhere, are they being aired?
       3) the verbatim script



       From: Smith, Dana S (PA)
       Sent: Thursday, September 20, 2012 10:20 AM
       To: O'Connor, Eileen; Hoagland, Richard E; Schalow, Kathryn; Harris, Rian H; Nuland, Victoria J
       Cc: Lucas, laura D; Feldman, Daniel F; Haq, Nayyera; Pearce, David D; Hayden, Caitlin; Sonenshine, Tara D; Sullivan,
       Jacob J
       Subject: RE: Urgent Request for Clearance to Disseminate Video Clip

       Fyi, we now have a story. Toria is going out in an hour. We have asked Rand/or SRAP (as R designates) to please come
       up with the appropriate language for Toria to use at the podium.
                                                          ----- - - - ---·--·- ... - ..       ------··------- --- -
       From: O'Connor, Eileen
       Sent: Monday, September 17, 2012 6:18PM
       To: Hoagland, Richard E; Schalow, Kathryn; Harris, Rian H
       Cc: Lucas, laura 0; Feldman, Daniel F; Haq, Nayyera; Pearce, David D; Hayden, Caitlin; Smith, Dana S (PA}
       Subject: FW: Urgent Request for Clearance to Disseminate Video Clip

       Ambassador:

       You are good to go with all clearances but please see below. We need to make it dear that this is USG
       message by using the seal below. Caitlin would like to get you the video clean so you don't use the bug on
       it. We will try to effort that and get it up on YouTube or something.

       Best regards
       Eileen



                                                                     2.


       UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340990 Date: 08/14/2013
~CO 53 4 0 9 9 Q=IED U.S.
                  Case    Department of State Case
                       1:12-cv-02034-RBW           No. F-2012-37335
                                               Document             Doc No. C05340990
                                                          70 Filed 05/08/20   Page 31Date:
                                                                                      of 4208/14/2013
                                                  Obtained by Judicial Watch, Inc. via FOIA


     From: Mills, Cheryl D
     Sent: Monday, September 17, 2012 5:39PM
     To: Visek, Richard C; Sherman, Wendy R; Sullivan, Jacob J; Kennedy, Patrick F; Burns, William J; Mull, Stephen D
     Cc: Smitham, Thomas D; Koh, Harold Hongju; Schwartz, Jonathan B; Gutherie, Peter A; Conklin, Maegan L
     Subject: RE: Urgent Request for Clearance to Disseminate Video Clip

      Thanks- assume others will implement.

      From: Visek, Richard C
      Sent: Monday, September 17, 2012 5:30PM
     To: Mills, Cheryl D; Shennan, Wendy R; Sullivan, Jacob J; Kennedy, Patrick F; Burns, William J; Mull, Stephen D
     Cc: Smltham, Thomas D; Koh, Harold Hongju; Schwartz, Jonathan B; Gutherie, Peter A; Conklin, Maegan L
     SUbject: RE: Urgent Request for Clearance to Disseminate Video Clip

                                                                                                                        85



      Rich



      SBU
      This email is UNCLASSIFIED.




      From: Mills, Cheryl D
      Sent: Monday, September 17, 2012 4:18PM
      To: Mills, Cheryl D; Sherman, Wendy R; Sullivan, Jacob J; Kennedy, Patrick F; Burns, William J; Mull, Stephen D
      Cc: Smitham, Thomas D; Vlsek, Richard C; Koh, Harold Hongju
      Subject: RE: Urgent Request for Clearance to Disseminate Videa Clip

      +Rich Visek and Harold Koh for quick turn around

      From: Mills, Cheryl D
      Sent: Monday, September 17, 2012 3:56 PM
      To: Sherman, Wendy R; Sullivan, Jacob J; Kennedy, Patrick F; Burns, William J; Mull, Stephen D
      Cc: Smitham, Thomas D
      Subject: RE: Urgent Request for Clearance to Disseminate Video Oip

      No objection - should we have l review with a short window?

      cdm

      From: Shennan, Wendy R
      Sent: Monday, September 17, 2012 3:49 PM
      To: Sullivan, Jacob J; Mills, Cheryl D; Kennedy, Patrick F; Burns, William J; Mull, Stephen D
      Cc: Smitham, Thomas D
      Subject: RE: Urgent Request for Clearance to Disseminate Video Clip




                                                                     3


     UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340990 Date: 08/14/2013
                 Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 32 of 42
CC53 4 0 3 3 9 ~            U.S. Department of State Case No.    F-2012~37335 Doc No. C05340339 Date: 06/1 8/2013 - -....



     Logsdon, Michelle R
     From:                          Hoagland, Richard E
     Sent:                          Monday, September 17, 2012 3:19PM
     To:                            Schalow, Kathryn; Saeed, lrfan A
     Cc:                            Logsdon, Michelle R; Sonenshine, Tara D; Pratt, Jonathan G; Kofmehl, Scott
     SubJect:                       RE: Urgent Request for Clearance to Disseminate VIdeo Clip

     Classification:                UNCLASSIFIED
     SensltjvityCode:               Sensitive
     SMARTCatego~~                  Working


     Kathy/lrfan:

     Over to you to get Tara, via Michelle l.ogs(lon. tne points she requests,

     Dick

     Amb. Richard E. Hoagland
     Charge d'affaire·s, a.i.
     u.s. Embassy i st.amab~d
     TEl: 92 5 208 2502
     FAX: 92 51 2.08 2559
     E/M: HoaglandRE@state.gov




     SBU
     This email is UNClASSIFIED.




     From: Sonenshine, Tara 0
     Sent: Tuesday, September lB, 2012 12.:02 AM
     To: Hoagland, Richard E
     Cc: Logsdon, Mfchelle R
     SUbject: fW: Urgent Request for Clearance to Disseminate Video CI!P

     Hi there.
     Firstly, from far away in DC on this Jewish holiday, I am sending you ano your folks at all our posts a note of appreciation
     and gratltu(le for all you are doing in this difficult time. We, at R, stand ready to assist you arid offer what leverage we
     can..
                                                                                                                                    85




                                                          -   ------·
     Best to   you, Dick.
                                          REVIEW AUTHORITY: Archie Bolster, Senior
                                          Reviewer
     Tara 0 . Sonenshine



   UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340339 Date: 06/18/2013
               Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 33 of 42
CO 53 4 0339=i85         U.S. Department of Stale Case No. F-2012~3?335 Doc No. C05340339 Date: 06/18/2013;;;----~


     LJnder Secreta ry


     From: Sonenshine, Tara D
     Sent; Monday, September 17, 2012 2:58 PM
     To: Logsdon, Michelle R; R; Rosenthal, Avlva S
     Cc: Fernandez, ,1\lberto M; 'Cedar, Andrew'
     Subject: FIN: Urgent Reql,le$1; for Clearaf!ce ~Disseminate Video Clip

     Note: There seems to be an oh line debate p(ewlng over permissi0n for Deputy Am b. Hoagland to use CVE messaging in
     Pakistan to reinforce that USG is not behind the film. ''Black Box" produr;tlons i.s the company I visited,i n Pakistan to
     watch their CV E video which are very _good .

                                                                                                                                  85




     None of thts- can be solved by lntemet conversations w)th large gr-oups.

                                  "!' .. _   __ . . .   ·--
                                                                   ....   _,....------- ~ ----~ ~- --   ·- - - -- ... --- . ..
     From: Smith, Dana S (PA)
     Sent: Mond~y, september 17, 2012 2:51PM
     To: Hoagland, Richard E; Haq, Nayyera: Schalow, Kathryn; Harris, Rian H; O'Connor, Eileen; Lucas, .Laura D; Nides,
     Thomas R; Macklin, Ronita; Ventre!!, Patrick H; Sherman, Wendy R; Sonenshlne, iara D
     Cc: Henlck, Jon~1than D; 5aeed, Trfan A; Kofmehl, Scott; ~ldman, Daniel F; Raphel, Rooln L; Cha~J~, Vlnay; Albright,
     Richard Ai Leoderking, Timothy A; Logsdon, Michelle R; McCa!h Dawn L; Pearce, David D; Specht, l.lnt;Ja;P19tt, Jonathan
     G; McCormick, James P; SulliVan, Jacob J; Mills, Cheryl D; Hammer, Michael A
     Subject: Re: Urgent Request for Oearance to Dissemina~ Video Clip

     Setting aside my' basic distaste .for being compared to Dilbert, I have checked and liP is not producing their own video.

     Now that this has been raised 11igher, PA clearance isn't the final word. I will simply offer my own recommendation to
     clear postl                      -----                   :J

     From: Hoagland!, Richard E
    Sent: Monday, September 17, 2012. 02:2S PM
    To: Smith, Dana s (PA); Haq, Nayyera; Schalow, Kathryn; Hams, Rlan H; O'Connor, Eileen; Lucas, Laura D; Nides,
    Thomas R; Macklin, Ronita; Ventrell, Patrick H; Lucas, Laura D; Sherman, Wendy R;. Sonenshine, Tara D
    Cc: Henick, Jona1than D; Sa~, Irfan A; Kofmehl, Scott; Feldman, Daniel F; Raphe!, Robin L; Chawla, Vinay; Albright,
    Richard A; Lenderklng, Timothy A; Logsdon, Michelle R; McCall, Dawn L; Pearce, David D; Specht, Linda; Pratt, Jonathan
    G; Kofmehl, Scott; McCormick, James P; Sullivan, Jacob J; Mills, Cheryl D
    Subject: RE: Urgent Request for Clearance to Disseminate Video Clip

     Colleagues:

     I've had many messages and phone calls this evening on this issue. Let me try to be brief.




                                                                     2

   UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340339 Date. 06/18/2013
                Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 34 of 42
CO 53 4 033 9=1EC) U.S. Department ofState           Case No. F-2012-37335 Doc No. C05340339 Date: 06/18/2013 ---=~



                                                                                                                            85




      We have an opportunitY to move fast.

      With your permission, I'd like us to do so.

      Dick

      Amb. Richard E. Hoaglal'ld
      Charge d'affaires, a. I.
      U5. Embassy Islamabad
      TEL: 92 51 208 2502
      FAX: 92 51208 2559
      £/M: HoaglandHE@state .gov




      SBU
      This email is UNCLASSIFIED.




      from: Smith1 o.ana S {PA)
      Sent: MondC!y, September 171 2012 10:58 PM
      To: Haq, Nayyerg; Schalow, Kathryn; Hoagland, Richard E; Harris, Rlan H; O'Connor) Eileen; Luc:as, Laura D
      Ccc Hen ck. Jom~than 0; Saeed, Irfan A; Kofmehl, Scott; Feldman, Daniel F; Raphe!, Robin L; Chawla, Vinay; Albrtgh~
      Richard A; Lendi2rkfng, Timothy A; Logsdon, Michelle R; McCall, Dawn L
      Subject: RE; Urgent Request for Oearance to Disseminate Video Ofp

      There are a couple of things I see as potentially problematic here:


      ~.--
                                                                   3

     UNCLASSIFIED U.S. Department of State Case No. F~2012~37335 Doc No. C05340339 Date: 06/18/2013
              Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 35 of 42
C05340339=1ED          U.S. Department of State Case No. F~2012-3733q Doc No. C0534033~ Date: 06/18/2013


                                                                                                                                       B5




    I have asked liP ifth~e producing a video.
    j                           1am open to other thought5 if people disa~ree and more lnfp on the questlons above.

    Frvmt Haq, Na)fyera
    Sent: Mcmday, September 17, 2012 1:43PM
    To: Schalow, K(lthryn; Hoagland, Richard E; Harris, Rlan H; O'Connor, Eileen; Lucas, Laura D
    Cc: Henlck, Jonathan D; Saeed, Irtan A; Kofmel)l1 Scott; Feldman, Daniel F; Raphe!, Robin Lj Chawla, Vinay; Albright,
    Richard A; ~hd:grklr)g, Timothy A; Logsdon, Michelle R; Smith, Dana s (PA)
    Subject: RE: Uwgent Request for dearar)Ce to Disseminate VIdeo dip

    +Dana Smith in Big PA

    From: Schalow, Kathryn
    Sent: Monday, September 11, 20121:-40 PM
    To: Hoagland, ~lchard E; Harris, Rlan H; O'Connor, Eileen; Lucas, Laura Di Haq, Nayyera
    Cc: Henll::k, Jonathan Di Saeed, Irfan A; Kofmehl, Scott; Feldman, Daniel F; Raphel, Robin L; Chawla, Vinay; Albright,
    Richard A; lenderklng, "Timothy A; Logsdon, ~.-tichelfe R
    Subject: Re: Urgent Request for Clearance to Drs~mlnate VIdeo Clip


                             f""-L"'"-""". h wash!oo!On and   lnt~roally here. We are attempting a raptd response to a vola_t_
                                                                                                                             ile_ _,




    From: Hoagtantl, Rithard E
    To: Harris, Rlan H; O'COnnor, Elleeni Lucas, Laura D; Haq, Nayyera
    CC:: Henrck, Jonathan D; 5chalow1 Kathryn; Saeed, Irfan A; Kofmehl1 Scott; Feldman, Daniel F; Raphel, Robin l; Chawla,
    VI nay; Albright, R chard A; Lenderklng, Tjmothy A                ·
    Sent: Mon Sep 17 22:19:12 2012
    Subject: RE: Urgent Request for Clearance to Disseminate VIdeo Clip
    Eileen:

    l fully support this. Can we get the Washington chop overnight?

    Dick


    Amb. Richar'd E. Hoagland
    Charge d'affaires, aJ.
    U.S. Embassy Islamabad
    TEL: 92 51 208 2502
    FAX: 92 51 208 2559
    E/M: Hoaglandfl.E@stale.gov




   UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340339 Date: 06/18/2013
               Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 36 of 42
COS 3 4 03 3 g=tED      U.S. Department of State      Case No. F-2012-37335 Doc No. C05340339 Date.: 06/18/2013




     This email is UNCLASSIFIED.




     From: Harris, Rian H
     Sent: Monday, September 17,.2012 9:06PM
     To: O'Connor, Eileen; LuC<.~s, Lau~ D; Hi:lq,. Nayyera
     Cc: Henlck, Jonatnan Di S<::halow, t<~thryn; HO<!Qiand, Rlchar!;l E; Saeed, Irfan A; Kofmehl, Scott
     Subject: Urgent Request for Oeqrance to Disseminate Video Clip

     Colleagues:

     As you may haVE! seen from the SltReps, although rain dampened turnout at planned demos-In lslamabaq, and
     gatherings were relatively peaceful in 'Peshawar, there were continued clashes 'between police-and protesto(S in Karachi
     and Lahore, and we expect more demonstrations tomorrow {with even larger crowds in Karachi).

                                                                                                                                  85




     Black Box has produted a one minute clip using video footage from the President's Rose Garden Remarks and the
     Secreta,.Y's Rerrmrks at the u.s. - Morocco Strategit Dia!ogue. Here are the instructions for viewing it on a private link
     on VouTube.. Note that yo1.1 must use Goqgle Chrome to access th(s, and note that the version distributed will be high-
     res.
     Go to www.youttJbe.com
     Sign in using the following inform~tion:
     Usetna me: blackboxsoundsl@gmail.com
     Pass.word; blackboxsounds
     Click on the Blaclk Box Sounds tab on the tight
     Click on Video Manager
     find video with title: A Message from the U.S. Government.

     This dip will be subtitled in Urdu (translation being monitored by the head of our CVE unit), and placed on the following
     media outlets multiple times a day during prime time slots Tuesday ·through Friday:

     PTV Home - Terr.estrial
    A TV· Terrestrial
    Dawn News- Na1tional
    Geo News- National
    Aaj TV· National
    KTN -Local/Sind h
     Khyber TV - Locai/KP/ FATA
     Appna TV- Local/Punjab
                                                                  5

    UNCLASSIFIED U.S. Department of State Case No. F-2012-37335 Doc No. C05340339 Date: 06/18/2013
               Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 37 of 42
COS 3 4 033 g=IED      U.S. Department of State Case No. F-2012-37335 Doc No. C05340339 Date: 06/18/2013


     Waseb TV - Locai/Seralkl (S. Punjab)

     ihe clip will also run on the largest radio stations- i.e. Radio Pakistan, ~M 100, FM 89, FM 91, and FM 104 during prime
     time spots. For radio, the clip will not be dubbed in Urdu - it is post/Black Box's judgment that this would be
     inappropriate, and we believe that levels-of English comprehension are hig~ enough that the message will be dear to a
     reasonable !'IIJdience segment.

     The cost of placement will be approximately $85,000. If we want to cut out radio, the cost will be $70,000. BlackBox
     provided the techn ical support to create the clip at no cost. Post has this funding available.

     If you e<:~ n support thi.s, we are seeking your approval today; so that we can start running the clips tomorrow pefore the
     demonstrations begin.

     Kath will foliow up with ~Uet;m with a phone call on this.

     Best,
     Rian




    UNCLASSIFIED U.S. Department of State Case No . F-2012-37335 Doc No. CD5340339 Date: 06/18/2013
Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 38 of 42




                Exh. 2
                 Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 39 of 42


Chris Fedeli

From:                               Chris Fedeli
Sent:                               Monday, March 28, 2016 12:28 PM
To:                                 Edney, Marsha (CIV)
Subject:                            RE: 12-cv-2034


Marsha,

Thank you, good speaking with you. As discussed, plaintiff intends to keep the scheduled hearing in this case, and we
suggest the parties prepare to cross‐move for summary judgment. Judicial Watch challenges the sufficiency of the State
Department’s searches in this case, past and present.

Concerning your question about whether State’s searches prior to reopening remain at issue in this lawsuit, I refer you
to my email dated April 30, 2015 (I can forward it to you if you like). In that email, I sent you back a redline with
comments on a draft joint motion to reopen. You had added in redline to that draft that JW wouldn’t “challenge the
adequacy of the prior search,” and I deleted that insert. In doing so, here’s what I told you in the comment in the draft:

        “We can’t agree to this change. You can argue State’s compliance with FOIA if and when it
        becomes an issue in the litigation – we have no idea if it will. More importantly, your above
        explaination fails to show why this change is necessary or should be a concern for State,
        assuming State intends to comply with FOIA and produce a legally sufficient search
        affidavit. We’re not going to resolve these legal questions now, and neither one of us has any
        idea what the New York Times is going to report six months from now.”

Obviously there have been many additional reports and releases of State Department documents which more clearly
establish the timeline of State’s knowledge of various facets of clintonemail records since you and I filed the joint motion
to reopen a year ago. Naturally, when your client files its search declaration, I expect those reports will be accounted for
and your client will assume responsibility and sufficiently explain why it has failed in its FOIA obligations for as long as it
has.

Chris

From: Edney, Marsha (CIV) [mailto:Marsha.Edney@usdoj.gov]
Sent: Monday, March 28, 2016 11:47 AM
To: Chris Fedeli
Subject: RE: 12-cv-2034

Good morning Chris.

I have spoken with the Agency and have confirmed that the following searches were run:
     The Clinton email collection (the “55K”)
     Recently retired records from the Office of the Executive Secretariat, consisting of shared office folders from the
        Office of the Secretary and individual folders of files belonging to Jake Sullivan, Cheryl Mills, and Huma Abedin
     The material provided to the Department by Mills, Abedin, Sullivan, and Reines

These searches retrieved no responsive records to your FOIA request. Thus, processing of your FOIA request is now
complete.

I propose that we jointly move to cancel the status hearing on Thursday and discuss filing a stipulation of dismissal
                                                               1
                 Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 40 of 42


I am available to discuss

Marsha


From: Chris Fedeli [mailto:CFedeli@JUDICIALWATCH.ORG]
Sent: Tuesday, March 08, 2016 4:58 PM
To: Edney, Marsha (CIV)
Subject: RE: 12-cv-2034

Thanks. Safe travels.

From: Edney, Marsha (CIV) [mailto:Marsha.Edney@usdoj.gov]
Sent: Tuesday, March 08, 2016 4:44 PM
To: Chris Fedeli
Subject: 12-cv-2034

Chris – in response to your questions:

    1) State will begin to perform the search of the 55K documents we originally discussed, and by March 28, I will
       provide you with the document numbers of any responsive records which will allow you to find those
       documents on the public website.
    2) State will perform searches of the shared office folders and individual folders which originated in the Office of
       the Executive Secretariat and have since been retired. State will also search the documents provided to the
       Department by Abedin, Mills, Reines, and Sullivan. I will also provide you with an update on the status of these
       searches on March 28.

Thanks Marsha




                                                           2
Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 41 of 42




                Exh. 3
                 Case 1:12-cv-02034-RBW Document 70 Filed 05/08/20 Page 42 of 42


Chris Fedeli

From:                               Chris Fedeli
Sent:                               Thursday, April 30, 2015 3:15 PM
To:                                 'Edney, Marsha (CIV)'
Subject:                            RE: 2015.4.30 Second proposed draft Joint Rule 60(b) motion.docx


If your client is going to tell us in six months that this current search was adequate, we may want to know the basis for
that belief in a search affidavit. If you believe that explanation can ignore recent history and still constitute a sufficient
search affidavit, I’ll consider the merits of your argument when the affidavit is offered.

From: Edney, Marsha (CIV) [mailto:Marsha.Edney@usdoj.gov]
Sent: Thursday, April 30, 2015 2:55 PM
To: Chris Fedeli
Subject: RE: 2015.4.30 Second proposed draft Joint Rule 60(b) motion.docx

One question is why you cannot agree to the adequacy of the prior search – the issue now is whether there are
additional docs that need to be searched and we can fight about that when the litigation is re‐opened. I purposely
limited the language to prior search for this reason.


From: Chris Fedeli [mailto:CFedeli@JUDICIALWATCH.ORG]
Sent: Thursday, April 30, 2015 2:18 PM
To: Edney, Marsha (CIV)
Subject: RE: 2015.4.30 Second proposed draft Joint Rule 60(b) motion.docx

My comments and further edits are in the attached document. I left your comments in so you can see what I’m
responding to. For clarity, my comment bubbles are the ones that show up in bold and yellow highlight. Call me if
you’re unclear about anything, and please let me know your response.

Chris

From: Edney, Marsha (CIV) [mailto:Marsha.Edney@usdoj.gov]
Sent: Thursday, April 30, 2015 9:04 AM
To: Chris Fedeli
Subject: 2015.4.30 Second proposed draft Joint Rule 60(b) motion.docx

Attached are our comments to your proposed revisions. I accepted the ones that we could and for the ones we can’t I
provided you with our explaination. I think the comments are self‐explanatory but let me know if you want to discuss. I
am working remotely and can call you if necessary. Just email me and let me know you want to talk.

Marsha




                                                               1
